Case 19-81088   Doc 1   Filed 05/06/19   Entered 05/06/19 14:41:21   Desc Main
                           Document      Page 1 of 9
Case 19-81088   Doc 1   Filed 05/06/19   Entered 05/06/19 14:41:21   Desc Main
                           Document      Page 2 of 9
Case 19-81088   Doc 1   Filed 05/06/19   Entered 05/06/19 14:41:21   Desc Main
                           Document      Page 3 of 9
Case 19-81088   Doc 1   Filed 05/06/19   Entered 05/06/19 14:41:21   Desc Main
                           Document      Page 4 of 9
Case 19-81088   Doc 1   Filed 05/06/19   Entered 05/06/19 14:41:21   Desc Main
                           Document      Page 5 of 9
Case 19-81088   Doc 1   Filed 05/06/19   Entered 05/06/19 14:41:21   Desc Main
                           Document      Page 6 of 9
Case 19-81088   Doc 1   Filed 05/06/19   Entered 05/06/19 14:41:21   Desc Main
                           Document      Page 7 of 9
Case 19-81088   Doc 1   Filed 05/06/19   Entered 05/06/19 14:41:21   Desc Main
                           Document      Page 8 of 9
Case 19-81088   Doc 1   Filed 05/06/19   Entered 05/06/19 14:41:21   Desc Main
                           Document      Page 9 of 9
